FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 19, 2022

                                    No. 04-20-00611-CV

                    INTEREST OF L.J.L. AND J.W.L., Minor Children

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-CI-08129
                       Honorable Angelica Jimenez, Judge Presiding


                                       ORDER
On Jun 29, 2022, this court issued an opinion and judgment. On July 14, 2022, Appellant filed
an unopposed motion for extension of time to file a motion for rehearing and a motion for en
banc reconsideration until August 15, 2022. See TEX. R. APP. P. 49.9.
        Appellant’s motion for extension of time is granted. Appellant’s motions are due to be
filed with this court by August 15, 2022.


                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of July, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court